Title: To Thomas Jefferson from Joseph Reed, 26 February 1781
From: Reed, Joseph
To: Jefferson, Thomas



Sir
In Council Philada. February 26th. 1781.

I have the honour to inclose your Excellency the appointment of Commissioners on the part of Pennsylvania to compleat the Boundary line between Virginia and this State pursuant to the Agreement of the Commissioners at Baltimore the thirty first day of August 1779.
I have to request your Excellency to communicate the same to the Legislature of the State of Virginia and to favour me with their proceedings thereon as soon as convenient.
I have the honour to be with great respect and regard Your most obedient and very humble Servant,

Jos. Reed President

